DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 8 is allowed.   
    
Claim 8 includes limitations directed towards 8. The system of claim 6, further comprising: a control unit for controlling the guide so that a focus direction of a first sensing camera included in the first sensing camera unit and a focus direction of a second sensing camera included in the second sensing camera unit face a specific point on the same plane.   which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
         
Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 2012031680 A) in view of BAŠEK (CZ 30387 U1).  
         
Claims 2-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 2012031680 A) in view of BAŠEK (CZ 30387 U1) and McGucken (US 2011/0129210 A1).
         
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 2012031680 A) in view of BAŠEK (CZ 30387 U1) and Bocchetti (US 2016/0250543 A1).
         
Regarding claim 1, Hyun teaches 1. A system for sensing multi-sports, comprising: a central column with a longitudinal valley formed therein; a sliding column provided to be able to enter and exit the longitudinal valley; and a first bracket provided with a first sensing camera unit connected to an upper end of the sliding column.   See Figure 4 which shows a central column with a longitudinal valley (see the item 920 with the valley into which the posts of 930 slide.  A bracket such as what 100 is attached to is included which includes a first sensing camera unit 100 connected to the upper end of the sliding column.
BAŠEK does teach a central column with a longitudinal valley and a sliding column provided to be able to enter and exit the longitudinal valley wherein the bracket (3) may be connected to an upper end of the sliding column. See Figure 3 shows a central column (1) with a sliding column (3) which can enter and exit the valley formed in (1).  The end of (3) includes a bracket.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hyun with BAŠEK as combining prior art elements according to known methods to yield predictable results is an indication of obviousness (See the Supreme Courts Rationale (A) above.
         
Regarding claim 2, McGucken teaches 2. The system of claim 1, further comprising: a second bracket provided with a second sensing camera unit connected to one end of the first bracket.   See Figure 1 which shows two cameras with two brackets.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hyun with McGucken to provide a simpler, more flexible and smaller mounting bracket (See [0001+]).
         
Regarding claim 3, McGucken teaches 3. The system of claim 1, wherein a motion camera unit is provided on one side of the central column, wherein a focus direction of a motion camera included in the motion camera unit is provided such that the first bracket faces a direction extending from the sliding column.   See Figure 1 which shows two cameras with two brackets.  The cameras may be positioned as desired by the user.  The bracket from which the camera is attached may face a direction extend from the sliding column.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hyun with McGucken to provide a simpler, more flexible and smaller mounting bracket (See [0001+]).
         
Regarding claim 4, Bocchetti teaches 4. The system of claim 1, wherein the central column further includes a laser pointing unit, wherein a laser irradiated from the laser pointing unit is provided to point to a specific point in a plane perpendicular to a focus direction of a first sensing camera included in the first sensing camera unit.   See Figure 2 shows the laser pointer (104) and the cameras (110, 112) arranged as claimed.  Also see [0011+].
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hyun with Bocchetti to provide means for training golf players and more in particular in order to train the swing (See [0001+]).
         
Regarding claim 5, BAŠEK teaches 5. The system of claim 1, wherein a sliding groove in a vertical direction is formed on a side of the central column, and wherein the sliding column is provided with a protruding guide provided to be slidable along the sliding groove.   See Figure 3.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hyun with BAŠEK as combining prior art elements according to known methods to yield predictable results is an indication of obviousness (See the Supreme Courts Rationale (A) above.
         
Regarding claim 6, BAŠEK teaches 6. The system of claim 1, wherein the first bracket comprises a guide to allow the first sensing camera unit to move in a longitudinal direction of the first bracket.   See Figure 3.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hyun with BAŠEK as combining prior art elements according to known methods to yield predictable results is an indication of obviousness (See the Supreme Courts Rationale (A) above.
         
Regarding claim 7, BAŠEK teaches 7. The system of claim 2, wherein a rotation driving unit is provided at one end of the first bracket to allow the second bracket to form a predetermined angle with the first bracket.   See Figure 3, the bracket on (3) can be rotated through the rotation of (3) which would allow the second bracket to for a predetermined angle with a first bracket.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Hyun with BAŠEK as combining prior art elements according to known methods to yield predictable results is an indication of obviousness (See the Supreme Courts Rationale (A) above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711